         Case 1:14-cv-00927-KPF Document 378 Filed 06/22/20 Page 1 of 2
                                     Robert B. Stulberg            T 212.268.1000          One Penn Plaza, Suite 2601
                                     Partner                       F 212.947.6010          New York, New York 10119
                                     rstulberg@stulbergwalsh.com   C 917.837.5641
                                                                   www.stulbergwalsh.com




                                                June 22, 2020


BY ECF and ELECTRONIC MAIL
Honorable Katherine Polk Failla
United States District Court for the Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

        Re:     Murray v. UBS Securities, LLC, et al., No. 14-cv-0972 (KPF)

Dear Judge Failla:

      This firm represents Plaintiff Trevor Murray in the above-referenced action.
We hope that you, your family, and staff are safe and well.

         We write respectfully to inquire as to the status of Mr. Murray’s pending fee application.
In December 2017, Mr. Murray obtained a jury verdict against Defendants UBS Securities, LLC
and UBS AG (“UBS”), in a sum of just under one million dollars ($1MM), at the trial over
which Your Honor presided. On September 25, 2018, Your Honor denied Defendants’ post-trial
motions, and on January 11, 2019, Mr. Murray’s fee application was fully briefed and sub
judice. 1

        As Your Honor will recall from the December 2017 trial, Mr. Murray’s termination from
UBS in February 2012 had a huge impact on his and his family’s livelihood and standard of
living. For almost a year prior to the trial, Mr. Murray, who has multiple degrees and once had a
successful career in financial services, worked at a grocery store for $9 per hour. During the two
and a half years that post-trial proceedings have been pending without a final judgment, Mr.
Murray’s situation has changed little. He still works full time in the grocery industry at a
modestly-higher hourly wage. Mr. Murray continues to look for better work and strives to
improve his conditions, but alas, his seven-figure jury award (including prejudgment interest) has
remained beyond his grasp. This long post-trial period has compounded the financial and
emotional suffering that Mr. Murray, his wife and his young son have endured as a consequence
of his unlawful termination by UBS.

       We understand that the Southern District was understaffed even before the pandemic, that
this Court’s docket is busy under ordinary circumstances, and that the pandemic has placed

1
  On September 27, 2019, the Court directed Mr. Murray’s respective counsel to provide the Court with
supplemental submissions administratively allocating the time they billed among various categories of
litigation events. The Court stayed this matter to permit counsel to comply with this request. The Law
Offices of Herbst Law PLLC submitted its supplemental response on October 1, 2019, and Stulberg &
Walsh, LLP (then Broach & Stulberg, LLP) submitted its supplemental response on October 25, 2019.
         Case 1:14-cv-00927-KPF Document 378 Filed 06/22/20 Page 2 of 2
Honorable Katherine Polk Failla
June 22, 2020
Page 2

extraordinary demands on the Court. But we request, respectfully, that the Court complete the
District Court proceedings as soon as possible by determination of the fee application and entry
of final judgment.

       The Court’s considerations are greatly appreciated.

                                                    Respectfully submitted,


                                                    _______/S/_________
                                                    Robert B. Stulberg

cc:    All counsel via ECF and Electronic Mail
